       Case 5:20-cv-00101-DCB-MTP Document 4 Filed 04/21/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   WESTERN DIVISION


THE ESTATE OF DEANDRE DAVIS;                                                     PLAINTIFFS
DHADREKA BAILEY, individually and on
behalf of all entitled to recover; and
LaQuarius Hall, individually and on behalf of all
entitled to recover

VS.                                                      CAUSE NO. 5:20-cv-101-DCB-MTP

MANAGEMENT & TRAINING CORPORATION,
and JOHN AND JANE DOES 1-10                                                    DEFENDANTS


                     ORDER GRANTING PLAINTIFFS’ MOTION TO DISMISS
                        AS TO DEFENDANT MTC CORRECTIONS, LP

       On this day the Plaintiffs’ Motion to Dismiss as to Defendant MTC Corrections, LP came on for

consideration by the Court. The Court, having found the Motion to be well-taken, hereby grants said

Motion and orders that the Plaintiffs’ claims against Defendant MTC Corrections, LP be dismissed

without prejudice.

       This the 21st day of April , 2020


                                            s/David Bramlette
                                            Hon. David Bramlette
                                            U.S. District Court Judge

Prepared by:

/s/ J. Matthew Eichelberger
Counsel for the Plaintiffs




                                                   1
